RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                               File Name: 17a0095p.06

                         UNITED STATES COURT OF APPEALS
                                           FOR THE SIXTH CIRCUIT



 IN RE: OHIO EXECUTION PROTOCOL.                                  ┐
  ___________________________________________                     │
 ANGELO FEARS, et al.,                                            │
                                          Plaintiffs,              >    No. 17-3076
                                                                  │
 GARY OTTE; RONALD PHILLIPS; RAYMOND TIBBETTS,                    │
                               Plaintiffs-Appellees,              │
                                                                  │
       v.                                                         │
 DONALD MORGAN, et al.,                                           │
                                      Defendants-Appellants.      │
                                                                  │
                                                                  ┘

                               Appeal from the United States District Court
                              for the Southern District of Ohio at Columbus.
                         No. 2:11-cv-01016—Michael R. Merz, Magistrate Judge.

                                      Decided and Filed: April 25, 2017

             Before: COLE, Chief Judge; BATCHELDER, MOORE, CLAY, GIBBONS,
                   ROGERS, SUTTON, McKEAGUE, GRIFFIN, KETHLEDGE,
                       WHITE, STRANCH, and DONALD, Circuit Judges.
                                      _________________

                                                      ORDER
                                               _________________

       A majority of the Judges of this Court* in regular active service has voted for rehearing en
banc of this case. Sixth Circuit Rule 35(b) provides as follows:

       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.




       *
           Judge Cook recused herself in this case.
 No. 17-3076                   Ohio Execution Protocol Litig.                          Page 2


       Accordingly, it is ORDERED, that the previous opinion and judgment of this court are
vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.

       The Clerk will direct the parties to file supplemental briefs; this matter is scheduled for
oral argument on June 14, 2017.

                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk